Citation Nr: 0616980	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  06-02 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chronic right ankle sprain.

2.  Entitlement to a rating in excess of 10 percent for the 
residuals for a fracture to the left thumb.


REPRESENTATION

Veteran represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Shah, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1981 to April 
1982 and August 1996 to April 1997.

These matters come to the Board of Veterans' Appeals (Board) 
from a DATE rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that rating decision, 
the RO granted service connection for a right ankle sprain 
and the residuals of a left thumb fracture.  The veteran 
perfected an appeal of the evaluations assigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

An attachment to the veteran's January 2006 VA Form 9 
requested a video conference hearing before a Veteran's Law 
Judge.  However, it does not appear that such hearing was 
ever scheduled.  Pursuant to 38 C.F.R. § 20.700 (2005), a 
hearing on appeal will be granted to a veteran who requests a 
hearing and is willing to appear in person.  See also 
38 C.F.R. § 20.704.  As such, and in accordance with the 
veteran's request, the veteran must be provided an 
opportunity to present testimony before a member of the 
Board.  If the veteran no longer desires such a hearing, a 
signed writing, to that effect, should be placed in the 
claims file.

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including 

the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Thus, corrective notice can be 
provided on remand. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that an effective 
date will be assigned if an increased 
rating is awarded, and includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

2.  Thereafter, the RO should take the 
necessary steps to schedule the veteran 
for video conference hearing before a 
Veterans Law Judge.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






